Citation Nr: 0839120	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a right ankle 
condition.

3. Entitlement to service connection for a right hand 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
August 1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for migraines, a 
right ankle condition and a right hand condition.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing at the 
RO, and a transcript of the hearing is in the record.  

The Board remanded this case for additional development in 
July 2006, and the veteran subsequently failed to appear at a 
scheduled VA examination.  The record showed a discrepancy 
between the veteran's address of record and the address to 
which the notice of examination was sent.  As a result, the 
case was remanded for additional development in March 2008.  
The veteran again failed to appear at the scheduled VA 
examination.  


FINDINGS OF FACT

1. The evidence is against a finding that the veteran has 
migraine headaches attributable to service.  

2. The evidence is against a finding that the veteran has a 
right ankle condition attributable to service.  

3. . The evidence is against a finding that the veteran has a 
right hand condition attributable to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for migraine headaches 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
Diagnostic Code 8100 (2007).  

2.  The criteria for service connection for a right ankle 
condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2007).

3. The criteria for service connection for a right hand 
condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding the 
service connection claims for migraine headaches, right ankle 
condition, and right hand condition in August 2006.  The RO 
provided the appellant with the notice of the criteria for 
assigning disability ratings and effective dates in April 
2006.  While both notices were not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in October 2007 and June 2008 
supplemental statements of the case, following the provisions 
of notice.  The veteran has not alleged any prejudice as a 
result of untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

The veteran has failed to attend two scheduled VA 
examinations.  The veteran's representative states in his 
October 2008 brief that the veteran did not receive 
notification of the most recent scheduled VA examination.  
The representative continued that the veteran cannot be 
located.  

The consequences for failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  The Court of Appeals for 
Veterans Claims has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.  

The Board has already remanded the case due to a discrepancy 
in the veteran's address, and VA has attempted to ascertain 
the veteran's correct address.  There is no evidence the 
veteran has attempted to contact VA to provide an updated 
address.  Accordingly, the Board finds that reasonable 
efforts have been made to obtain all available evidence and 
provide notification to the veteran of scheduled 
examinations.  

VA has afforded the veteran a hearing and VA examinations, 
obtained service medical records and assisted the veteran in 
obtaining evidence.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran alleges that he incurred migraine headaches, a 
right ankle condition, and a right hand condition while in 
service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records from March 1966 stated that the 
veteran had suffered from a headache for the past three days.  
An April 1966 service medical record indicates the veteran 
injured his right ankle while playing baseball, and it 
appeared swollen, tender, and inflamed to the lateral 
malleolus.  An x-ray was negative.  An examination record 
from February 1967 indicated the veteran suffered from 
headaches that were probably secondary to an old injury.  The 
examination notes indicated the veteran had a head injury 
that occurred when he was five from falling over a fence and 
knocking himself out.  A July 1968 separation examination did 
not reference headaches, a right ankle condition, or right 
hand condition.  

The veteran underwent a right ankle x-ray in September 2001 
that showed a current spiral fracture through the distal 
fibula with adjacent soft tissue swelling.  There was 
unremarkable alignment and mineralization, along with no 
retained radiopaque foreign bodies.  

A June 2003 VA note indicates the veteran has a history of 
headaches.  The veteran also told the examiner that he broke 
his ankle in 2001 and was told to get an operation, but it 
never happened.  The veteran continued he was in a splint for 
about one year.  

In November 2003 the veteran underwent a VA neurology 
examination for his complaints of headaches.  At that 
examination, the veteran told the VA doctor that he broke his 
ankle when he was in his 50s, which caused numbness in his 
toes and foot.  He stated he broke it again in 2000, but he 
never underwent the suggested operation to fix the foot.  The 
VA doctor indicated that his headaches were not the class of 
a migraine headache, and suggested the headaches may instead 
be due to eye strain.  
 
The veteran underwent a VA examination for his right ankle 
and hand condition in November 2003.  The VA doctor indicated 
the veteran could use his right hand fairly well and 
indicated the hand exhibited no deformities or swelling.  
Also, the range of motion of the fingers, hand and thumb was 
normal.  An X-ray was taken of the right ankle that showed an 
old healed fracture of the right lateral malleolus.  

A VA radiology report from November 2003 indicated that the 
veteran had an old fracture deformity in the fifth 
metacarpal, but no acute fracture was identified.  Further, 
the soft tissues were unremarkable.  

In April 2004, the veteran was seen by a VA doctor and again 
reported headaches.  The VA doctor stated that, per the 
veteran's description, the headaches were unlikely to be 
migraines, but instead cluster versus analgesic induced.  

In April 2004, a VA doctor described in a primary care note 
that the veteran had a broken ankle in 2001 that was never 
set.  The veteran also complained of headaches that were 
precipitated by bright lights, occurred three to four times 
per week, and were relieved by ibuprofen.  

In January 2005 the veteran indicated to a VA rehabilitation 
specialist that he broke his ankle twice, once in the 
military and once in September 2001.  

The veteran has complaints of headaches while in service and 
after service, but the service medical records attribute the 
condition to an old injury, not any in service event.  
Moreover, a VA examiner stated that these headaches were not 
migraines, and suggested they were instead due to eye strain.  

The veteran indicated that he broke his right ankle once 
while in service and once after service.  The service medical 
records reference a right ankle injury that the veteran 
incurred while playing baseball, but an X-ray was negative.  
There is no indication that he broke his right ankle while in 
service or that the right ankle injury he incurred created 
any permanent limitations.  

Service medical records do not contain any complaints of or 
treatment for a right hand disability.  A VA X-ray from 
November 2003 indicated the veteran had an old fracture 
deformity noted in the right fifth metacarpal, but there is 
no evidence attributing the condition to service.  

There is no evidence of record attributing the veteran's 
current headaches, right ankle condition, or right hand 
condition to service.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and entitlement to service 
connection for migraine headaches, right ankle condition, and 
right hand condition is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. At 57-58.  

ORDER

1. Entitlement to service connection for migraine headaches 
is denied.

2. Entitlement to service connection for right ankle 
condition is denied.

3. Entitlement to service connection for right hand condition 
is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


